Citation Nr: 0216914	
Decision Date: 11/22/02    Archive Date: 12/04/02

DOCKET NO.  99-06 659A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to an evaluation in excess of 50 percent for 
post-traumatic stress disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

W. Sampson, Counsel


INTRODUCTION

The veteran had active service from July 1969 to July 1971 
and from September 1972 to August 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1997 rating decision of the 
Boise, Idaho, Department of Veterans Affairs (VA) Regional 
Office (RO), which granted service connection for post-
traumatic stress disorder (PTSD) and assigned a 30 percent 
rating from September 1996, the date of his claim.  In June 
1998, the RO increased the rating to 50 percent effective 
September 1996.  The veteran disagrees with the level of 
disability assigned.

The veteran requested a hearing before a hearing officer at 
the RO.  However, before a hearing could be held, the 
veteran was incarcerated.  A withdrawal of the hearing 
request was subsequently received, signed by the veteran's 
sister using a general power of attorney signed by the 
veteran.  The Board accepts the power of attorney for the 
limited purpose of withdrawing the veteran's appeal.  


FINDINGS OF FACT

1.  The RO has satisfied its duty to notify and assist the 
veteran, and has obtained all relevant evidence necessary 
for the equitable disposition of the veteran's appeal.

2.  The veteran's PTSD prior to January 26, 1998, was not 
productive of severe impairment in the ability to establish 
or maintain relationships and obtain or retain employment, 
or occupational and social impairment with deficiencies in 
most areas such as work, school, family relations, judgment, 
thinking or mood.

3.  The veteran's PTSD since January 26, 1998 is not 
productive of symptoms resulting in virtual isolation from 
the community, that are totally incapacitating, or which 
have made him demonstrably unable to obtain or retain 
employment, nor have his symptoms been shown to be 
productive of total occupational and social impairment.



CONCLUSIONS OF LAW

1.  The criteria for a evaluation in excess of 50 percent 
prior to January 26, 1998, are not met.  38 U.S.C.A. § 1155 
(West 1991), 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.132, 
Diagnostic Code 9411 (1996); 38 C.F.R. §§ 4.7, 4.130, 
Diagnostic Code 9411 (2002). 

2.  The criteria for a 70 percent evaluation for PTSD are 
met, effective January 26, 1998.  38 U.S.C.A. § 1155 (West 
1991), 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.132, Diagnostic 
Code 9411 (1996); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 
9411 (2002). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

In a September 1996 statement to the RO the veteran 
requested that his claim for service connection for PTSD, 
which had been previously denied, be reopened.  He reported 
bad dreams and continuing nightmares.  He stated that he had 
been receiving treatment at the Boise VA Medical Center.  

VA treatment records were obtained showing that in August 
1996, the veteran was hospitalized with a chief complaint of 
drinking.  This was noted to be his fourth admission.  The 
veteran provided a history of heavy drinking and crank use.  
He was admitted and put on the standard detox protocol.  He 
also tested positive for cannabinoids.  He was referred to 
the alcohol and PTSD treatment programs and discharged in 
August after a successful detox with a diagnosis of 
polysubstance abuse. 

In September 1996, the veteran began individual therapy for 
PTSD.  On his first visit the veteran reported that he had 
been sober for a week and very much wanted to stay sober.  
He also reported that he had been struggling with severe 
PTSD since returning from Vietnam over 25 years ago.  He 
reported being unable to sleep, having recurring nightmares 
and frequent intrusive memories.  Two weeks later, he 
reported having gotten a job at a hardware store.  He was on 
Antabuse, but would forget to take his medication.  He 
admitted to being very fragile regarding his commitment for 
sobriety.  He was nervous and anxious and said that he was 
quite shy and uncomfortable around people.  On his third 
therapy session a week later, he reported that he had gotten 
a DUI over the weekend.  He was worried about keeping his 
job at the hardware store.  An October note shows that he 
was scheduled to begin alcohol group therapy.

In December 1996, the veteran was provided both a VA mental 
disorders examination and a social and industrial survey.  
On the mental disorders examination, the examiner noted that 
the veteran appeared for the examination neatly attired in 
his hardware store uniform.  He made efforts to cooperate 
with the nature of the exam, but was obviously anxious when 
discussing Vietnam.  He tapped his feet, ringed his hands, 
shifted position in the chair, and when talking about 
particular ambushes he licked his lips, looked away and 
fought back tears.  He was able to maintain emotional 
control during the course of the evaluation and showed a 
range of effect appropriate to the subject matter.  His 
thinking processes were sequential, pertinent and relevant.  
His thought content showed no evidence of delusions, 
obsessions or compulsion and he denied hallucinations.  He 
was oriented to time, place and person.  His recent and 
remote memory was grossly intact and he had a general fund 
of information appropriate to his life experience.  He was 
in the normal range of intelligence.  He had intellectual 
insight and judgment for simple social situations.  He had 
marginal intellectual insight but did not have emotional 
insight.  The veteran stated that he could not get Vietnam 
out of his mind or out of his life.  He had combat related 
nightmares at least once per month of Vietnam primarily of a 
particular fire fight or killing of a civilian holding a bag 
which he felt extremely guilty about.  Fatigue and stress 
tended to precipitate the flashbacks.  He had intrusive 
recollections several times per day.  He avoided watching 
anything involving violence and talking about Vietnam.  
Unexpected noise caused him to duck away and become 
extremely vigilant in searching for the source of the noise.  
He reported a series of jobs, none of which he had been able 
to hold on to.  He had been working for a hardware store for 
the past three months and stated that he became very anxious 
and very vigilant at work because he was constantly thinking 
of Vietnam and could not concentrate.  He described his 
function at the job as marginal.  The diagnosis was PTSD 
with depressive features and pulysubstance abuse in partial 
remission.  His global assessment of functioning solely from 
his PTSD was 60 for moderate symptoms.  

On the social and industrial survey, the veteran reported 
that his last contact with his parents was approximately 6 
months ago.  He continued to maintain a good relationship 
with his sister.  The veteran described a long history of 
polysubstance abuse.  For the past three months, he had been 
employed at a hardware store as a sales clerk.  He worked 40 
hours a week and denied any current work related 
difficulties but stated that he continued to struggle with 
alcohol issues and PTSD.  He denied being involved in 
altercations with supervisors, but did describe difficulty 
dealing with authority figures.  Since his discharge from 
service, he reported that his only treatment for PTSD was at 
the VA Medical Center in Boise.  The veteran indicated that 
he was married, but there was ongoing marital discord with 
this relationship due to his alcohol abuse.  The veteran 
reported that the couple were distant with one another.  He 
stated that he did have a tendency to be verbally abused 
toward her in addition to their 14 year old son.  The 
veteran was not currently involved in any clubs or 
organizations and avoided social contact with others.  He 
reported feeling uncomfortable around others and described 
himself as being a loner and enjoying isolation from others.  
He described his relationship with his son as "nonexistent" 
due to his employment and difficulty in communicating with 
his son.  He had been living at his current address with his 
wife and son since 1986.  On average, he would wake at 8:00 
a.m., walk the dog, check around the yard, eat breakfast and 
leave for work which was from 11:00 a.m. to 8:00 p.m.  After 
work, he would return home, eat dinner, and spend the 
evening watching television until going to bed around 10-
10:30 p.m.  Occasionally he would wake up and smoke a 
cigarette.  He described having a nightmare at least once 
every three nights.  He reported having weapons and numerous 
knives located throughout the home and stated that he felt 
like a walking target.  He shared shopping and cooking 
responsibilities with his wife and his hobbies were playing 
the guitar in a local band, reading newspapers and Christian 
material.  Since his discharge, he was easily startled by 
any sudden noise or popping sound, and was constantly aware 
of any peripheral movement.  

In a December 1996 letter, S. Tucker, R.N. wrote that the 
veteran had been a patient of hers at the a PTSD clinic for 
the past six months.  She wrote that the veteran never slept 
over 2 hours before awakening, and was never at rest around 
people.  His rage was close to the surface and he was 
deluged with intrusive memories of the "bad" things he did 
in Vietnam.  He tried to keep things under control with his 
compulsive organizing and distractions.  His GAF was 50.

VA PTSD clinic notes show that in January 1997, the veteran 
had many layers of anxiety.  He was on medication and 
reported that he was sleeping better and feeling more 
confident.  He played with a country band almost every 
weekend.  In April, he reported a second DUI and he was 
separated from his wife.  He was feeling overwhelmed but was 
coping.  In May, he started a treatment plan for PTSD and 
substance abuse.  He was noted to be working 2 jobs, keeping 
his weekly appointments at the VA, and serving his jail time 
on a work release arrangement.  In June, he was reported to 
be clean and sober, his wife and son were back living with 
him, and he was still working in the hardware store and 
playing in the band on the weekends.  In September, his 
global assessment of functioning was noted to be 60.  In 
October, he expressed a desire for a better relationship 
with his son.  The veteran's insight and progress were noted 
to be "excellent."  In December the veteran reported 
increased sleep disturbance in the past few weeks.  He would 
check everything out around the "perimeter" identifying 
sounds, checking locks, etc.  He preferred to be alone and 
isolated himself behind paper work at home.  The veteran 
needed tight control and near perfection for himself and 
others around him.  In January 1998, his wife accompanied 
him to the clinic and said that the veteran was very angry 
and hard to get along with.  The veteran said that he was 
nervous and annoyed when he was around his son.  He stated 
that he had been dealing with his guilt and anxiety with 
alcohol in the past, but now that he was sober his avoidance 
of people and sleeping problems had increased.  

In the January 1998 VA examination, the veteran arrived for 
the examination seasonably attired, with a neatly trimmed 
mustache.  He appeared extremely agitated throughout the 
examination, trembling, and becoming very anxious when 
discussing Vietnam related content.  His thinking processes 
were sequential, pertinent and relevant to his thought and 
he denied hallucinations.  He was oriented to time, place 
and person, was able to do simple calculations and 
abstractions, and his recent and remote memory was grossly 
intact.  He was considered to be in the normal range of 
intelligence, and had intellectual and emotional insight and 
judgment for simple social situations.  The examiner 
reviewed the claims file and the last examination, noting 
that since that time the veteran had not had any psychiatric 
hospitalizations and was continuing weekly counseling for 
both PTSD and alcohol treatment.  Currently, he had 
nightmares at least every other night, flashbacks several 
times per day, and intrusive recollections several times a 
day.  He avoided talking about Vietnam with others.  
Unexpected noise caused him to go for cover.  The veteran 
indicated that he thought his PTSD had worsened since he 
gave up drinking and marijuana, and stated that he had much 
more anxiety since he quit drinking, as well as more 
nightmares.  At work, he noticed that there were periods 
where he was disoriented, he would start doing something, 
start thinking about Vietnam, and 20 minutes later he would 
find himself doing something else and not realize how he got 
to that new place.  He stated that people at work thought he 
was an idiot because of this, although he apparently had not 
been threatened with being fired.  He stated that the work 
environment was fairly supportive and they leave him alone.  
At home he had increasing problems since he quit drinking.  
He had to move out of his bedroom because he had been 
attacking his wife during nightmares.  He avoided all 
contact with his friends and wanted to be left alone.  He 
related less to his 15 year old son since he gave up 
drinking.  He stated that he was much more vigilant and 
defense minded since he gave up drinking.  He performed his 
checking ritual several times a day.  Based on this 
information, the examiner indicated that the veteran 
continued to warrant the diagnosis of PTSD, chronic, with 
depressive features, and polysubstance abuse in remission.  
His current global assessment of function appeared to have 
worsened and he was now felt to warrant a GAF of 40 for 
major impairment in several areas such as work, family 
relations, thinking, and mood.  

In a February 1998 letter from the veteran's wife, she wrote 
that the veteran was always nervous, panicky, and over 
reactive to loud noises and social functions.  He would 
avoid company and was often hypervigilent.  She described a 
fearful relationship between the veteran and their son who 
was afraid to be alone with the veteran because of his 
behavior.

In March 1998, a VA PTSD clinic note shows that the 
veteran's symptoms were more pronounced.  He was still 
unable to sleep well, and would awaken several times in the 
night.  He was driven by paranoia to check the perimeter 
several times in the night.  His anxiety and stress were 
noted as high, although the veteran felt that his dynamics 
with his family were slightly better.  

An April 1998 statement was submitted from J. Higgins, Ph. 
D., who identified himself only as a person who had 
experience working with people suffering with PTSD and 
someone with "extensive special operations experience in 
Vietnam."  He provided an opinion based on personal 
observation and an extensive interview for the stated 
purpose of matching presenting symptoms against those 
criteria accepted by the VA.  He then described the 
veteran's symptoms to include sleeping problems, intrusive 
thoughts, survivors guilt, depression, having few friends, 
inability to deal with frustration, irritation rage, 
inability to maintain a continuous train of thought, and 
disassociation.

In a June 1998 VA PTSD clinic note, the veteran complained 
that he was overwhelmed 80 percent of the time with stress, 
and anxiety was always driving his tension level.  He seemed 
unable to let situations and people take care of themselves.  
In August, he wanted to discontinue his individual therapy 
and begin group therapy.  An October psychiatry note 
indicates some improvement with his current medication.  His 
main problem was with his child and also with his job 
stress.  In November, he was noted to be highly anxious and 
agitated.  He was separated from his family.  In December, 
he was noted to be unemployed since October.  He had also 
had several alcohol relapses.

In May 1999, the veteran was admitted for alcohol detox at 
the VAMC in Boise.  The discharge summary notes that he was 
anxious and depressed over his PTSD although he did indicate 
that his medication had helped considerably.  He stated that 
he had been kicked out of his house after his son filed 
child abuse charges against him.  He had been staying with 
his friend and his sister, both of whom supported his 
sobriety.  Currently he was still unemployed since the 
hardware store where he worked closed, but he was working on 
the weekends as a musician.  He stated that he was recently 
served divorce papers and the stress from this was too much 
and he drank.  He left without completing the detox program.  
His diagnoses were health care maintenance, temporary 
problems, alcoholism and PTSD.  

VA was notified of the veteran's incarceration beginning in 
June 1999.  In a June 2000 statement from the veteran's 
sister, she wrote that the veteran was not receiving any 
medication or treatment for his PTSD since being 
incarcerated.  This fact was acknowledged by the veteran's 
accredited representative in April 2002 written arguments to 
the Board.

VCAA

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000, (codified at 38 U.S.C.A. §§ 
5102, 5103, 5103A, and 5107); 66 Fed. Reg. 45,620 (Aug 29, 
2001) (codified as amended at 38 C. F. R. § 3.159 (2002) 
(hereafter "VCAA").  The new law includes an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the 
date of enactment and not yet final as of that date.  VCAA.  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  
Although the VA did not specifically consider the veteran's 
claim for a higher evaluation under the provisions of the 
VCAA, the Board finds that the notice and duty to assist 
provisions have been satisfied, and there is no prejudice to 
the veteran in proceeding with this appeal in light of the 
VCAA.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993). 

VA issued regulations to implement the VCAA in August 2001, 
66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(b), which is effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 
38 C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions 
of this rule merely implement the VCAA and do not provide 
any rights other than those provided in the VCAA."  66 Fed. 
Reg. 45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been 
satisfied, the regulatory provisions likewise are satisfied.  

First, VA has a duty to notify the veteran and any 
representative of any information and evidence needed to 
substantiate and complete a claim.  The veteran was notified 
of the reasons and bases for the denial of his claim for a 
higher evaluation in the March 1997 rating decision, the 
March 1999 statement of the case and the January 2002 
supplemental statement of the case.  VA must also inform the 
veteran which evidence VA will seek to provide and which 
evidence the veteran is to provide.  Quartuccio v. Principi, 
16 Vet. App. 183, 186-87 (2002).  In this case, the veteran 
has indicated that his only treatment was through VA 
facilities and requested that these records be obtained.  As 
it appears that the veteran was fully aware that VA would 
obtain these records, no further notification is necessary 
in this regard.

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  The RO has 
obtained the records of the veteran's treatment and provided 
the veteran examinations in December 1996 and January 1998 
and a social and industrial survey in December 1996.  As 
noted above, the veteran has indicated that his only 
treatment was at VA, and VA has been informed by both the 
veteran's sister and his representative that since his 
incarceration beginning in June 1999, he has not received 
any treatment for his PTSD.  The veteran has not identified 
any additional available evidence that might aid his claim.  
The Board notes that the veteran has been afforded 
opportunity to present evidence and argument in support of 
his claim in written statements to VA.  There is sufficient 
evidence of record to decide the claim, and VA has satisfied 
its duties to notify and to assist the veteran.

Legal Criteria - Increased Ratings

Service-connected disabilities are rated in accordance with 
VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4 
(2001) (Schedule), which are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. Part 4 (2002).  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for the higher rating.  38 
C.F.R. § 4.7 (2002).  When after careful consideration of 
all procurable and assembled data, a reasonable doubt arises 
regarding the degree of disability such doubt will be 
resolved in favor of the claimant.  38 C.F.R. § 4.3 (2002).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The veteran's PTSD is currently rated 50 percent disabling.  
Under the criteria in effect prior to November 7, 1996, a 50 
percent rating is assigned where the ability to establish or 
maintain effective or favorable relationships with people is 
considerably impaired and where by reason of psychoneurotic 
symptoms the reliability, flexibility and efficiency levels 
are so reduced as to result in considerable industrial 
impairment.  The next higher rating, a 70 percent disability 
rating, is warranted for severe impairment in the ability to 
establish and maintain effective or favorable relationships 
with people and psychoneurotic symptoms is of such severity 
and persistence that there is severe impairment in the 
ability to obtain or retain employment.  The highest rating, 
a 100 percent schedular evaluation, is warranted when all 
contacts except the most intimate are so adversely affected 
as to result in virtual isolation in the community; 
psychoneurotic symptoms exist which are totally 
incapacitating, bordering on gross repudiation of reality 
with disturbed thought or behavioral processes associated 
with almost all daily activities such as fantasy, confusion, 
panic and explosions of aggressive energy resulting in 
profound retreat from mature behavior; the veteran was 
demonstrably unable to obtain or retain employment.  38 
C.F.R. § 4.132, Diagnostic Code 9411 (1996).

Effective November 7, 1996, a 50 percent rating is warranted 
for occupational and social impairment with reduced 
reliability and productivity due to such symptoms 
as: flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  The 
next higher rating, a 70 percent rating, may be assigned for 
occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere with 
routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); inability to 
establish and maintain effective relationships.  The 
highest, or 100 percent schedular evaluation, contemplates 
total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name. 38 
C.F.R. § 4.130, Diagnostic Code 9411 (2002).

The United States Court of Appeals for Veterans Claims (the 
"Court") had clarified that "where the law or regulation 
changes after a claim has been filed or reopened but before 
the administrative or judicial appeal process has been 
concluded, the version most favorable to the appellant 
should apply unless Congress provided otherwise or permitted 
the Secretary to do otherwise and the Secretary did so."  
Cohen v. Brown, 10 Vet. App. 128, 139 (1997) citing Fugere 
v. Derwinski, 1 Vet. App. 103, 109 (1990).  In a precedent 
opinion dated April 10, 2000, the General Counsel of the VA 
concluded that when a provision of the rating schedule is 
amended while a claim for an increased evaluation under that 
provision is pending, the Board should first determine 
whether the amended regulation is more favorable to the 
veteran.  If so, the retroactive application of the amended 
regulation is governed by 38 U.S.C.A. § 5110(g) (West 1991 & 
Supp. 2002) which provides that the VA may award an 
increased evaluation based on a change in the regulation 
retroactive to, but no earlier than, the effective date of 
the amended regulation.  In such situations, the Board 
should apply the prior version of the regulation for the 
period prior to the amendment and utilize the amended 
regulation for the period on and after the effective date.  
VAOPGPREC 3-2000 (Apr. 10, 2000). 

Analysis

The Board notes that the veteran's claim is an appeal from 
an initial rating.  See Fenderson v. West, 12 Vet. App. 119 
(1999) (at the time of an initial rating, separate, or 
staged, ratings can be assigned for separate periods of time 
based on the facts found).  As such, the Board has 
considered the applicability of staged ratings in this case 
and for the following reasons, the Board finds that the 
veteran's PTSD warrants an evaluation of 50 percent prior to 
his January 26, 1998 VA examination, and 70 percent 
thereafter.

Prior to January 26, 1998

In August 1996, the veteran was able to complete 
successfully an alcohol detox program at VA and get a job at 
a hardware store in September 1996.  In the December 1996 VA 
examination, he stated that he became very anxious and very 
vigilant at work because he was constantly thinking of 
Vietnam and could not concentrate.  He described his 
function on the job as "marginal".  However, in the Social 
and Industrial Survey, he stated that he worked 40 hours a 
week and denied any current work related difficulties.  He 
also denied being in any altercations with supervisors, but 
did describe difficulty dealing with authority figures.  In 
January 1997, he indicated that he was playing in a band 
almost every weekend, in addition to his work in the 
hardware store.  

With regard to his ability to establish and maintain 
relationships, in December 1996 the veteran described a good 
relationship with his mother and a good relationship with 
his sister.  Although he also described marital discord, he 
attributed this to his alcohol abuse.  He indicated that he 
had a tendency to be verbally abusive toward his wife and to 
their 14 year old son.  He described his relationship to his 
son as "nonexistent," however, he attributed this to his 
work.  In April 1997, he was separated from his wife but he 
was coping and by June his wife and son were back living 
with him.  

Under the old rating criteria, a higher evaluation would be 
warranted for severe impairment in the ability to establish 
and maintain effective or favorable relationships with 
people, or symptoms of such severity that there is severe 
impairment in the ability to obtain or retain employment.  
Clearly this is not shown in this case.  The veteran has 
been able to find and maintain not only a full time job, but 
a part-time job as well on the weekends.  He has maintained 
a good relationship with his mother and sister, and while he 
has had some marital discord and difficulty dealing with his 
son, he as attributed this to his drinking and his work.  
Further, his son and wife with whom he separated were back 
living with him.  Although there is some impairment caused 
by the veteran's PTSD, this does not approximate a "severe" 
level of disability for the period prior to January 26, 
1998.

Nor does the evidence show entitlement to a higher 
evaluation under the new criteria effective November 7, 
1996.  A 70 percent evaluation would be assigned for 
occupational and social impairment with deficiencies in most 
areas such as work, school, family relations, judgment, 
thinking or mood.  Although the veteran exhibits 
deficiencies in most of these areas, the level of deficiency 
as contemplated by the rating schedule is far greater than 
that shown by the evidence.  The veteran has never shown 
suicidal ideation, intermittently illogical, obscure or 
irrelevant speech, spatial disorientation, or neglect of 
personal appearance and hygiene.  On VA examination in 
December 1997, the veteran was neatly attired, his thinking 
processes were sequential, pertinent and relevant, his 
thought content showed no evidence of delusions, obsessions 
or compulsion and he denied hallucinations.  He was oriented 
to time place and person.  Although he did practice a ritual 
in the form of checking the house, he integrated this well 
into his daily routine rather than allowing it to interfere 
with his routing activities, performing this function in the 
morning while walking the dog and before he went to work.  
Although he reported depression, it was no more than 
episodic.  While there may be some impaired impulse control, 
particularly toward his wife and son, there is no evidence 
that this is associated with violence.  Finally, the 
evidence does not show an inability to establish and 
maintain effective relationships, as described above, 
although he has shown some difficulty in adapting to 
stressful circumstances.  As such, the probative evidence 
does not show entitlement to an evaluation greater than 50 
percent for PTSD prior to January 26, 1998.

January 26, 1998 to the Present

On January 26, 1998, the veteran was afforded a VA 
examination.  The results of this examination show that the 
veteran's symptoms of PTSD had worsened beyond his current 
50 percent evaluation.

The veteran's work function was noticeably more impaired as 
shown in the January 1998 VA examination.  At work, he 
noticed that there were periods where he was disoriented, he 
would start doing something, start thinking about Vietnam, 
and 20 minutes later he would find himself doing something 
else and not realize how he got to that new place.  He 
stated that people at work thought he was an idiot because 
of this, although he apparently had not been threatened with 
being fired.  He stated that the work environment was fairly 
supportive and they leave him alone.

The veteran's ability to establish and maintain favorable 
relationships with people was also more impaired.  In 
January 1998, the veteran had to move out of his bedroom 
because he had been attacking his wife during nightmares.  
He avoided all contact with his friends and wanted to be 
left alone.  His relationship with his wife and son worsened 
and by May 1999, the veteran stated that he had been kicked 
out of his house after his son filed charges against him, 
and he had been served divorce papers.  

Based on the above, the Board finds that beginning on the 
date of his VA examination the veteran warrants a higher or 
70 percent evaluation under the old criteria for severe 
impairment in the ability to establish and maintain 
effective or favorable relationships with people and severe 
impairment in the ability to obtain or retain employment.  A 
100 percent evaluation is not warranted because, in spite of 
his impairments, he was demonstrably able to maintain his 
employment, including his second job playing for a band on 
the weekends.  Although he became unemployed in October 1998 
from his hardware store job, this was because the store 
closed, and not because of his inability to work.  
Additionally, while he did separate from his family, he was 
able to live with a friend and his sister and was not 
isolated from the community.  The Board concludes therefore 
that he does not meet the criteria for a 100 percent 
evaluation because his symptoms do not result in virtual 
isolation from the community, are not totally 
incapacitating, and the veteran is not demonstrably unable 
to obtain or retain employment under the old criteria, nor 
are his symptoms shown to be productive of total 
occupational and social impairment under the new criteria.  
In the January 1998 VA examination, he was appropriately 
attired and neatly groomed, his thought processes were 
sequential, pertinent and relevant, he was without 
hallucinations, he was oriented to time, place and person, 
and his recent and remote memory was grossly intact.  There 
was no evidence of grossly inappropriate behavior, or danger 
of hurting himself or others.  His current global assessment 
of function was now felt to warrant a GAF of 40 for major 
impairment in several areas such as work, family relations, 
thinking, and mood.  Although the GAF score does not fit 
neatly into the rating criteria, the GAF score is evidence, 
which the Court has noted to be of importance.  Carpenter v. 
Brown, 8 Vet. App. 240 (1995).  The GAF is a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS 32 (4th ed. 1994).  A GAF score between 31 and 40 
is defined as "Some impairment in reality testing or 
communication (e.g., speech is at times illogical, obscure, 
or irrelevant) OR major impairment in several areas, such as 
work or school, family relations, judgment, thinking, or 
mood (e.g., depressed man avoids friends, neglects family, 
and is unable to work . . .). Id.  

Considering the evidence, including the veteran's GAF score, 
the veteran symptoms since January 29, 1998, most closely 
approximate the criteria for a 70 percent evaluation under 
either version of Diagnostic Code 9411.  38 C.F.R. § 4.7 
(2002).  The Board notes that the most recent evidence of 
the veteran's disability is dated May 1999.  Although this 
is more than three years ago, the record shows that the 
veteran has been incarcerated since June 1999 and his sister 
has indicated that he has not received any treatment for his 
PTSD since then.  As such, the Board is constrained by the 
evidence in the claims file in evaluating the veteran's 
disability.  


ORDER

An evaluation in excess of 50 percent for PTSD prior to 
January 26, 1998, is denied.

A 70 percent evaluation for PTSD is granted from January 26, 
1998, subject to the criteria which govern the payment of 
monetary awards.




		
	H. N. SCHWARTZ 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

